Frank Sinclair was indicted and convicted of murder, but was found by the jury to be insane at the time of the killing. The verdict undertook to conform to chapter 75 of the Laws of 1928, which provides that insanity shall not be a defense to murder, but the proof of insanity may be offered in mitigation of the crime, and that the jury if they find from the evidence that the defendant was insane at the time of the commission of the act shall so certify in their verdict, or if they cannot agree on whether he was insane at the time of the verdict or not they shall so state, and the judge shall sentence the defendant to imprisonment for his natural life in the penitentiary. In the case before us there was ample evidence from which the jury could find that the defendant was insane at the time of the commission of the homicide. Sections 1 and 2 of chapter 75, Laws of 1928, reads as follows:
"Be it enacted by the Legislature of the State of Mississippi, That from and after the passage of this act, the insanity of the defendant at the time of the commission of the crime shall not be a defense against indictments for murder and the courts shall so instruct the jury in trials for murder, but evidence tending to prove the insanity of the defendant at the time of the commission of the offense may be offered by the defendant in mitigation of the crime. In the event the jury shall find the defendant guilty as charged in the indictment, but insane at the time of the commission of the crime, they shall so state in their verdict, and shall fix the penalty at imprisonment in the state penitentiary for life, and should the jury find the defendant guilty as charged, but fail to agree on the insanity of the defendant at the time of the commission of the crime, they shall so state in their verdict, and the court shall then fix the punishment as in other trials for murder where the jury finds the defendant *Page 156 
guilty as charged, but fails to agree on the punishment.
"Sec. 2. If the jury finds the defendant guilty, but insane at the time of the commission of the crime; or find the defendant guilty as charged, but disagree as to his sanity; and the trial judge fixes the penalty at imprisonment in the state penitentiary for life, the trial judge may, in his discretion, certify to the governor that in his opinion the mental condition of the prisoner is such that he should not be confined in the penitentiary, in which event the governor shall cause an investigation to be made by one or both of the superintendents of the state institution for the care of the insane and by any other means he may deem proper, and if satisfied that the mental condition of the defendant is such that he should not be confined in the penitentiary he shall order the transfer of such prisoner to one of said institutions for the care of the insane, and in like manner the governor may on information derived from the superintendent of said state institution for the care of the insane where a person convicted under this act is confined, or from other sources, investigate the matter and order the transfer of such person to the state penitentiary. The governor may, at any time under like conditions, order any person held under authority of this act transferred from the penitentiary to the State Insane Asylum."
It is evident from a careful reading of these two sections together that the first section would not have been enacted but for the provisions of the second section.
On appeal here the sole question argued is the constitutionality of chapter 75, Laws of 1928. It is challenged on the ground that it violates the provision of the constitution against cruel or unusual punishments, and that it violates the due process clause of the state (Constitution 1890, section 14) and federal constitutions (Amendment 14) and the equal protection clause of the *Page 157 
federal constitution (Amendment 14), and the provisions of section 26 of the state constitution of 1890, and especially that part of it guaranteeing a fair and impartial trial by a jury. Section 28 of the constitution of 1890 provides: "Cruel or unusual punishment shall not be inflicted, nor excessive fines be imposed." This section of the constitution being embraced in and a part of the bill of rights and being designated for the protection of the citizens against those exercising the powers of government should receive a liberal construction. In other words, the provisions embraced in the bill of rights are liberally construed by the court in favor of the liberties of the citizens. Falkner v. State, 134 Miss. 253, 98 So. 691; Boyd v. U.S.,116 U.S. 616, 6 S. Ct. 524, 29 L. Ed. 746; Gouled v. U.S.,255 U.S. 298, 41 S. Ct. 261, 65 L. Ed. 647. Many other cases could be cited to the same effect, but I deem these citations sufficient to show that such provision should receive a liberal construction. In construing the constitution the duty of the court is to ascertain the meaning of the constitution as intended by its framers, and to give it its full legal and logical effect first without reference to any statute enacted by the legislature; after this construction is arrived at, then the court will take the statute challenged as being in conflict with it and give it a construction, if reasonably possible, consistent with the constitution. If there are two or more reasonable constructions that may be placed upon the statute, one of which would render it unconstitutional and the other would render it constitutional, the court will adopt that construction of the statute which renders it constitutional, although the construction which would render it unconstitutional may be the more probable or reasonable construction. The protection of the constitution is never to be impaired in order to save a statute, but a statute will be given a reasonable construction, if possible, to make it conform to the constitution. Another rule of construction is that the constitution *Page 158 
should be construed so as to effectuate and not defeat the policies indicated by its framers. Brien v. Williamson, 7 How. (Miss.) 14. As applied to the case before us, would it be cruel or unusual to convict a person of murder and impose a life sentence upon him when he was totally insane and incapable of knowing the nature and quality of the act constituting the crime at the time the crime was committed? This question is totally different from the question of confining an insane person who may be dangerous to himself or to the community at large or to any particular person during the period of his insanity. Insanity to the extent that the reason is totally destroyed so as to prevent the insane person from knowing right from wrong, or the nature and probable consequence of his act, has always been a complete defense to all crimes from the earliest ages of the common law. The common law proceeds upon an idea that before there can be a crime there must be an intelligence capable of comprehending the act prohibited, and the probable consequence of the act, and that the act is wrong. Shall such an insane person be branded with the stigma of felony when he was wholly unable to comprehend the nature and quality of the act designated, and is it competent for the legislature to make an act a felony and brand the person with the stigma of disgrace under such circumstances? Blackstone in his Commentaries on the common law, in discussing insanity, mentions a case that occurred in the reign of Henry VIII when a statute was enacted which provided that if a person with a sane mind committed treason and afterwards became mad, he might be tried in his absence and suffer death, as if of perfect memory. Of this incident he said: "But this savage and inhuman law was repealed by the statute, 1 and 2 W.M. Chap. 10. For, as is observed by Sir Edward Coke (n) `the execution of an offender is for example, ut poena ad paucos ad omnes perveniat (that the punishment may reach the few, but *Page 159 
the fear of it affect all); but so it is not when a madman is executed; but should be a miserable spectacle, both against law, and of extreme inhumanity and cruelty, and can be no example to others."
If the purpose of the law is not only to inflict punishment for the commission of prohibited acts, but to set examples which will restrain others from doing like acts, it is manifest that the punishment of the insane will not prohibit or deter another insane person from doing another similar act; it can have no effect upon another insane person, and it is certainly shocking and inhuman to punish a person for an act when he does not have the capacity to know the act or to judge of its consequences. This has been the law throughout the history of this state, and the history of the English nation prior to the American Revolution. In other words, it has been the long-settled conviction of the people through every age of which we have any knowledge of the English thought and sentiment. All civilized nations have recognized that it was futile and useless to undertake to punish a person who is non compos mentis for any act either to restrain such person from committing another act of the same or similar kind, or to make him feel that respect for the law and for human society and welfare that a sane person should feel. As stated by Blackstone in his Commentaries, a madman is punished by his madness alone; that affliction is severe enough for any human purpose. As applied to the crime of murder, it has always been regarded as necessary to entertain a specific intent to kill without legal excuse or the conscious and willful doing of an act eminently dangerous to others, and to evince a depraved heart disregardful of social duty and fatally bent upon mischief. Intent is a necessary element of every crime in the sense that a person must be able to comprehend the nature of the act, although he may not specifically intend the particular results. Malice has always been an essential element of *Page 160 
murder. Wharton on Criminal Law (10 Ed.) 129, sec. 106; People v. Flack, 125 N.Y. 324, 26 N.E. 267, 11 L.R.A. 807; 14 R.C.L. 598, sec. 54; State v. Strasburg, 60 Wash. 106, 110 P. 1020, 32 L.R.A. (N.S.) 1216, Ann. Cas. 1912B, 917; Grissom v. State,62 Miss. 167; Myers v. State, 99 Miss. 263, 54 So. 849; Smoot on Insanity, p. 372. In the last work mentioned it is said: "Insanity is considered, in the jurisprudence of all civilized nations, to be a defense against punishment for crime. It is usually set out among the recognized defenses in the criminal codes of the several states. The reason for allowing it as such a defense is obvious. One of the essential ingredients of crime is intent. Intent involves an exercise of the reasoning powers in which the result of the criminal act is foreseen and clearly understood. Another essential element of crime is animus. Animus involves an exercise of reasoning powers, in which the result of the criminal act is recognized as being contrary to the rules of law and justice. If a person is mentally unsound, one or both of these elements may be, and usually are, wanting. An idiot may set fire to a house without understanding that it will result in the destruction of the house, or that it is forbidden by law. In such case, there would be an absence of both intent and animus. A monomaniac may kill a man under the insane delusion that the man is an enemy who is about to kill him. Here there is an intent, as the monomaniac clearly understands, that the act will result in the victim's death; but there is a lack of animus, because he believes that he is justified, and that the act, therefore, is right in the sight of the law. It is clear, then, that where the mind of the perpetrator is so diseased as to exclude the presence of an intent or animus in the commission of the crime in question, he should not be punished as a criminal. So closely has the idea of insanity as a defense to crime been woven into the criminal jurisprudence of English speaking countries that it has become a part of the fundamental laws thereof, to the extent *Page 161 
that a statute which attempts to deprive a defendant of the right to plead it will be unconstitutional and void."
The provisions of the state and federal constitutions prohibiting cruel and unusual punishments were designed to protect the people, not only from barbarious methods of inflicting punishment, but to prevent harsh, unjust and unreasonable punishments, considering the act prohibited in relation to the punishment imposed. In other words, it may be perfectly permissible to inflict life imprisonment or death for murder when done with malice aforethought, yet it would be utterly unreasonable and unjust and inhuman to punish a petty misdemeanor with life imprisonment or death. It certainly would be cruel and unusual to punish a child of tender years, incapable of judging the consequences of its act, should it, through misjudgment or otherwise, administer poison to another child or to another person. It would be equally cruel and equally as unusual to impose life imprisonment or death upon any person who did not have intelligence enough to know that the act was wrong or to know the consequences that would likely result from the act. The prohibition of the constitution extends to every agent and agency of the government. It is binding upon the legislature as well as upon the courts. In a few of the states this view has been rejected, but it is certainly supported by the better reason and by the supreme court of the United States. In Weems v. U.S.,217 U.S. 349, 30 S. Ct. 544, 54 L. Ed. 793, 19 Ann. Cas. 705, it was held that it was binding upon all the agencies of the government; it was also held in this case that it did not intend merely to prohibit the punishments inflicted in the past deemed to be cruel and inhuman, but that it reached the future as well as the past. The court said (217 U.S. 349, 30 S. Ct. 544, 551, 54 L. Ed. 793, 19 Ann. Cas., p. 711): "Legislation, both statutory and constitutional, is enacted, it is true, from an experience of *Page 162 
evils but its general language should not, therefore, be necessarily confined to the form that evil had theretofore taken. Time works changes, brings into existence new conditions and purposes. Therefore a principle, to be vital, must be capable of wider application than the mischief which gave it birth. This is peculiarly true of constitutions. They are not ephemeral enactments, designed to meet passing occasions. They are, to use the words of Chief Justice MARSHALL, `designed to approach immortality as nearly human institutions can approach it.' The future is their care, and provision for events of good and bad tendencies of which no prophecy can be made. In the application of a constitution, therefore, our contemplation cannot be only of what has been, but of what may be. Under any other rule a constitution would indeed be as easy of application as it would be deficient in efficacy and power. Its general principles would have little value, and be converted by precedent into impotent and lifeless formulas. Rights declared in words might be lost in reality. And this has been recognized. The meaning and vitality of the constitution have developed against narrow and restrictive construction."
The court then discusses certain cases and says: "But general discussion we need not farther pursue. We may rely on the conditions which existed when the constitution was adopted. As we have seen, it was the thought of Story, indeed, it must come to a less trained reflection than his, that government by the people, instituted by the constitution, would not imitate the conduct of arbitrary monarchs. The abuse of power might, indeed, be apprehended, but not that it would be manifested in provisions or practices which would shock the sensibilities of men. Cooley, in his `Constitutional Limitations,' apparently in a struggle between the effect to be given to ancient examples and the inconsequence of a dread of them in these enlightened times, is not very clear or decisive. He hesitates to advance definite views, and *Page 163 
expresses the `difficulty of determining precisely what is meant by cruel and unusual punishment.' It was probable, however, he says, that `any punishment declared by statute for an offense which was punishable in the same way at common law could not be regarded as cruel or unusual, in a constitutional sense.' And he says further that `probably any new statutory offense may be punished to the extent (italics ours) and in the mode permitted by the common law for offenses of a similar nature.' In the cases in the state courts, different views of the provision are taken. In State v. Driver, 78 N.C. 423, 427, it was said that criminal legislation and its administration are so uniformly humane that there is seldom occasion for complaint. In that case, a sentence of the defendant for assault and battery upon his wife was imprisonment in the county jail for five years, and at the expiration thereof to give security to keep the peace for five, in the sum of five hundred dollars, with sureties, was held to be cruel and unusual. To sustain its judgment, the court said that the prohibition against cruel and unusual punishment was not `intended to warn against merely erratic modes of punishment or torture, but applied expressly to "bail," "fines" and "punishments."' It was also said that `the earliest application of the provision in England was in 1689, the first year after the adoption of the Bill of Rights in 1688, to avoid an excessive pecuniary fine imposed upon Lord Devonshire by the court of King's bench. 11 How. St. Tr. 1354.' Lord Devonshire was fine thirty thousand pounds for an assault and battery upon Colonel Culpepper, and the House of Lords, in reviewing the case, took the opinion of the law Lords, and decided that the fine `was excessive and exorbitant, against Magna Charta, the common right of the subject, and the law of the land.' Other cases have given a narrower construction, feeling constrained thereto by the incidences of history."
This opinion by the United States supreme court is a splendid discussion of the subject, and, as stated, takes *Page 164 
the view that applies to all branches of government and is not limited to the practices of the past but embraces any future cruelty that may be devised by the ingenuity of man.
In State v. Whitaker, 48 La. Ann. 527, 19 So. 457, 35 L.R.A. 561, the record of the court disclosed that the relators in that case had been committed to the parish prison for a period of two thousand one hundred sixty days in default of making payment of fines amounting to seven hundred twenty dollars for each and costs of prosecution, for the violation of a city ordinance, in committing a trespass upon one of the public parks in New Orleans, and it further appeared that the respondent had been found guilty of seventy-two distinct violations of one ordinance within one hour and forty minutes, each one of said offenses succeeding the other, only one and one-half minutes intervening between the commencement of any two of them. It was held in that case that such a punishment was unusual and unreasonable in the sense of the constitution.
It seems to me that there could be no greater cruelty than trying, convicting, and punishing a person wholly unable to understand the nature and consequence of his act, and that such punishment is certainly both cruel and unusual in the constitutional sense. It is true that there has been much difficulty for the courts to draw distinctions and limitations upon the legislative power to enact laws for the peace and order of society; but nevertheless the legislature is restrained by the constitution for the protection of the people, and among these restraints is that there shall be no cruel or unusual punishments, nor excessive fines imposed under any authority of the state. Severe laws often defeat their aims, and I am satisfied that chapter 75 of the Laws of 1928 violates this provision of the constitution.
I am also of the opinion that it violates the due process clause of both state and federal constitutions. There is *Page 165 
no provision of the constitution that has had more discussion and applied to a greater variety of acts and conduct than has this clause of the federal constitution. It has been construed and declared to mean not only process to bring a person into court and there to give him a hearing with an opportunity to present proof to sustain his contentions, but has been construed to mean that the law itself must be certain and reasonable so that the citizen may know from the statute itself just what acts are prohibited, and this is not to be left to the judgment of different judges or different juries. U.S. v. L. Cohen Gro. Co.,255 U.S. 81, 41 S. Ct. 298, 65 L. Ed. 516, 14 A.L.R. 1045; Kennington v. Palmer, 255 U.S. 100, 41 S. Ct. 303, 65 L. Ed. 528.
It has also been construed that the Fourteenth Amendment requires that state action shall be consistent with the fundamental principles of liberty and justice which lie at the basis of our civil and political institutions. Hebert v. State of Louisiana, 272 U.S. 312, 47 S. Ct. 103, 71 L. Ed. 270, 48 A.L.R. 1102; Coppage v. Kansas, 236 U.S. 1, 35 S. Ct. 240, 59 L. Ed. 441, L.R.A. 1915C, 960.
It has been held in numerous cases that the states could not abridge the liberties of a citizen embraced in the Fourteenth Amendment, and that the liberties there embraced were the vital rights of a citizen as asserted at common law when the constitution was adopted. The term has been given a most comprehensive definition. See Meyer v. Nebraska, 262 U.S. 390, 43 S. Ct. 625, 67 L. Ed. 1042, 29 A.L.R. 1446, and various authorities referred to in that opinion. See also 6 R.C.L. titled Constitutional Law, subtitled Due Process of Law, p. 433, et seq., U.S. Sup. Ct. Rep. Digest (L. Coop. Ed.), entitled Constitutional Law, subtitled Due Process of Law Guaranteeing Right of Life, Liberty and Property, p. 2012, sec. 513, et seq.
It will be seen from a study of chapter 75, Laws of 1928, that it does not define just what acts under that *Page 166 
chapter constitute murder, and it does not say whether an intent must exist or not, and, if any intent, what kind of an intent. In other words, the statute does not undertake to create and define a crime. It apparently leaves the definition of murder as embraced in other sections of the Code, and then attempts to enact by legislative fiat that insanity cannot destroy the mind so that it cannot form an intent, or "deliberate intent," to use the precise words of the statute. In other words, it is equal to saying that malicious intent is obtained by legislative declaration merely; this, as has often been said by the courts, cannot be done. The chapter does not define with precision just what the legislature intended to punish; it does not declare with any reasonable certainty that deliberation and intelligence shall not continue the basis of the definition of the intent defining murder. In other words, it leaves the definition of murder unimpaired. Apparently it undertakes by legislative declaration to say that the nonexistence of one of these necessary elements is immaterial, and that, although absent, such person shall be branded as a felon for the period of his natural life. To constitute due process of law in the enactment of a statute it is necessary to define with certainty the act and intent involved which make out the crime; it must be so certain that the definition is found in the law itself. See authorities cited above. Could the legislature, consistent with due process of law, abolish the right of self-defense? Manifestly it could not, and no person will disagree with this statement.
In the light of the declarations of the United States supreme court, the Fourteenth Amendment was intended to protect the fundamental rights of the citizen in the enjoyment of his life, liberty, and property against state action. Certainly as much perjury has been committed in homicide cases in trying to establish self-defense as any other defense. It seems to be the choice defense. Certainly the amount of perjury in establishing this defense, *Page 167 
or in attempting to do so, exceeds that in cases of insanity. There is no sufficient basis for the enactment of the statute under review related to any purpose of government that will justify its enactment under the due process clause. There must be a reasonable relation to some purpose of government, and the statute must reasonably tend to serve that purpose before it can be due process of law.
I also think the statute violates the equal protection clause of the federal constitution. The equal protection clause of the constitution of the United States is not specifically made a part of the Mississippi constitution, yet it is as fully a part of the constitution of Mississippi as it is of the United States, because each officer, executive, legislative, and judicial, is bound to support and give effect to that clause of the constitution. Moreover, it is among the rights, in my judgment, reserved to the people as a part of their inherent rights in section 32 of the constitution. The reading of the statutes on homicide in Mississippi will show that all unlawful killings where deliberation or the entertainment of a specific intent is not involved, or where the act is not so dangerous and reckless as to evince total depravity and disregard of human life, are made manslaughter by statute. Quite a number of this character of killings are made manslaughter, and the maximum punishment for manslaughter is twenty years in the state penitentiary. A person in full possession of his faculties who kills a person unlawfully but with no specific intent to take life, or where there is not such a reckless and gross disregard of social and human safety as to make murder, commits manslaughter, and the maximum punishment is as above stated; but under the statute involved here, chapter 75, Laws of 1928, an insane person is sentenced for his natural life regardless of how long that life may last. It is easily possible for such imprisonment to exceed fifty years in the state penitentiary. It might even extend to sixty or more years in the state penitentiary. *Page 168 
The test of the constitutionality of an act is, not what is actually done in a particular case, or what may be done in a particular case, but is what may be done under the law. The statute is the measure by which we test its constitutionality. It clearly authorizes punishment which, in the ordinary course of affairs, may be discriminatory and unequal as against a sane person. It is certainly not a reasonable classification to single out the insane helpless and impose burdens upon them which are not placed upon people with intelligence, or with sufficient knowledge to know the probable consequences of their act, and whether it was right or wrong.
Again, the act, chapter 75 of the Laws of 1928, in the second section, enables the judge, at his arbitrary will, to say whether the person shall be sent to the insane asylum or to the penitentiary.
In the first instance, there is no force to move his will, and no right given the convicted person to set that discretion in motion. There is no hearing that may be had on behalf of the person under this section. If the judge decides, no matter for what reason, that the person ought not to be sent to the insane asylum, he goes to the penitentiary. There is no force that can change this arbitrary discretion of the judge; no hearing is provided and none can be had. If, on the contrary, he decided the person ought not to go to the penitentiary, he alone can set in motion the machinery, and he alone is the judge of whether the facts exist that warrant his being withheld from the penitentiary for treatment, or whether he shall go to the penitentiary regardless of his mental condition. If he is committed to the hospital for treatment he may be removed on the personal judgment of the governor regardless of the proof; no hearing or proof is provided for under the statute, and none known to the law. It is entirely a proceeding unique in itself. If the governor decides a person has recovered and wants him sent to the penitentiary, to the penitentiary he goes regardless of the actual facts; he has no chance to present them *Page 169 
or to have any hearing or to institute any inquiry with reference to the true facts. This clearly violates the due process clause of the constitution. In re Boyett, 136 N.C. 415, 48 S.E. 789, 67 L.R.A. 972, 103 Am. St. Rep. 944, 1 Ann. Cas. 729; see, also, In re Lambert, 134 Cal. 626, 66 P. 851, 55 L.R.A. 856, 86 Am. St. Rep. 296; Underwood v. People, 32 Mich. 1, 20 Am. Rep. 633; Doyle, Petitioner, 16 R.I. 537, 18 A. 159, 5 L.R.A. 359, 27 Am. St. Rep. 759, and case note.
I am also of the opinion that section 26 of the constitution is violated by the chapter. This section provides that: "In all criminal prosecutions the accused shall have a right to be heard by himself or counsel, or both, to demand the nature and cause of the accusation, to be confronted by the witnesses against him, to have compulsory process for obtaining witnesses in his favor, and, in all prosecutions by indictment or information, a speedy and public trial by an impartial jury of the county where the offense was committed; and he shall not be compelled to give evidence against himself; but in prosecutions for rape, adultery, fornication, sodomy or the crime against nature the court may, in its discretion, exclude from the courtroom all persons except such as are necessary in the conduct of the trial." Of course, it comprehends an intelligent exercise of these rights; it presupposes the defendant to be in possession of his faculties, able to comprehend what is taking place and to be able to advise with counsel and to know what witnesses are necessary for his defense and to have a knowledge of what he himself was doing at the time the alleged offense was committed, and if not present at the homicide to be able to understand where he was, who was with him, and what he was doing, and to so advise counsel in order that he may have such persons as he may be able to procure present in court. It comprehends also the knowledge of what is taking place at the time of the trial. The proof in this case shows conclusively that if *Page 170 
the defendant was insane at the time of the homicide he was likewise insane at the time of the trial. The proof tended to show, and the jury found, that he was insane at the time the crime was committed. The law presumes such insanity continues to exist until the contrary is shown. The contrary has not been shown, but, on the contrary, it has been affirmatively shown that there was no improvement in his mental condition between the alleged homicide and the time of the trial. The proof shows that he sat through the trial in an indifferent, dazed, hazy state of mind, totally oblivious of what was taking place, and it was the opinion of physicians who observed him carefully during the trial that he was unable to understand what was taking place. The giving of the rights embraced in section 26 would be utterly useless unless the defendant is in a condition of mind to exercise them. The rights contemplate that he shall not be put to trial under such condition. State v. Harris, 53 N.C. 136, 78 Am. Dec. 272; Marshall v. Territory, 2 Okla. Crim. 136, 101 P. 139; State v. Lange, 168 La. 958, 123 So. 639, 67 A.L.R. 1447; Webber v. Com., 119 Pa. 223, 13 A. 427, 4 Am. St. Rep. 634; State v. Strasburg, 60 Wash. 106, 110 P. 1020, 32 L.R.A. (N.S.) 1216, Ann Cas. 1912B, 917; 3 Bishop's Criminal Procedure, sec. 666; Blackstone's Commentaries, Bk. IV, chap. 2, p. 25; Hawie v. State, 121 Miss. 197, 83 So. 158, 10 A.L.R. 205.
I believe the statute violates each of the provisions of the Constitution above touched upon, and if so the statute must go down as being utterly beyond the power of the Legislature to enact. I reached this conclusion with the utmost respect for the Legislature and its large power to enact laws to secure the safety and welfare of the people of the state. It is true that there has been much abuse of the defense of insanity throughout the country and perhaps an undue public sentiment that the abuses of this defense should call for its utter abrogation. If *Page 171 
there be such probable opinion, it is temporary and has not been expressed in this state in any cognizable way until the enactment of the statute under review. The Legislature has a very broad field of action, and when it acts within its constitutional powers the court must and will give effect to its will thus expressed in the statutes of the state; but the court must also give effect to the Constitutions of the state and of the nation and no popular opinion, however strong, and no legislative action can abrogate the Constitution. We are called upon to maintain the Constitution against all of the agencies and persons exercising the authority of the state. Therefore the conviction should be reversed.
McGowen and Cook, JJ., concur.